                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
EDDIE RALPH ARTIS, JR.,             :
                                    :
          Petitioner,               :    Civ. No. 18-14220 (NLH)
                                    :
     v.                             :    OPINION
                                    :
DAVID ORTIZ,                        :
                                    :
          Respondent.               :
___________________________________:

APPEARANCES:
Eddie Ralph Artis, Jr., No. 81093-083
FCI – Ft. Dix
P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro se

John Andrew Ruymann, Esq.
Mark E. Coyne, Esq.
Office of the U.S. Attorney
402 East State Street, Suite 430
Trenton, NJ 08608
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Eddie Ralph Artis, Jr., a prisoner presently

confined at the Federal Correctional Institution (“FCI”) in Fort

Dix, New Jersey, filed this Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241, challenging the validity of his

sentence.   ECF No. 1.   Respondent filed an Answer to the

Petition in which he argues that the Petition should be

dismissed for lack of jurisdiction.    ECF No. 7.   Petitioner

filed a reply to the Answer, ECF No. 10, and the Petition is now
ripe for disposition.     For the reasons that follow, the Court

will dismiss the Petition for lack of jurisdiction.

I.   BACKGROUND

     In March 2012, Petitioner pled guilty in the U.S. District

Court for the Eastern District of Virginia to a superseding one-

count information charging him with conspiring to distribute

more than twenty-eight (28) grams of crack cocaine, contrary to

21 U.S.C. § 841(a)(1) and (b)(1)(B) and in violation of 21

U.S.C. § 860.     No. 3:12-cr-174, ECF Nos. 15 (information), 16

(minute entry for change of plea hearing before magistrate

judge), 19 (plea agreement), 24 (order finding Petitioner

guilty) (E.D. Va.).     That offense carried a statutory range of

five to forty years’ imprisonment.       ECF No. 19 at 1 (plea

agreement).   In exchange for his agreement to enter that plea,

the Government agreed to drop certain counts in the indictment

charging him with possessing a firearm in furtherance of drug

trafficking in violation of 18 U.S.C. § 924(c) and conspiring to

distribute more than 280 grams of crack cocaine in violation of

21 U.S.C. § 860.     See id. at 5.   If convicted of those two

charges, Petitioner would have faced a mandatory minimum term of

imprisonment of fifteen years and a maximum term of imprisonment

of life plus life.     No. 18-cv-14220, ECF NO. 7 at 1 (D.N.J.).

     As part of his plea agreement, Petitioner waived his right

not to appeal his conviction or any sentence within the

                                     2
statutory range.    No. 3:12-cr-174, ECF No. 19 at 3-4 (E.D. Va.).

The plea agreement did not contain a collateral attack waiver.

See generally id.

     In June 2013, the Eastern District of Virginia sentenced

Petitioner to 156 months’ imprisonment.   Id., ECF No. 33

(judgment of conviction).   Petitioner did not file an appeal.

He did, however, later file a motion pursuant to 28 U.S.C. §

2255 to collaterally attack his conviction and sentence, on the

grounds that his attorney should have moved to suppress certain

evidence and should have negotiated a better plea bargain.     Id.,

ECF No. 36.   The court dismissed the § 2255 motion as untimely.

Id., ECF Nos. 49 (opinion), 50 (order).   In a separate order,

the court reduced Petitioner’s sentence to 125 months’

imprisonment under 18 U.S.C. § 3582(c)(2) in light of a

retroactive amendment to the drug quantity table in U.S.S.G. §

2D1.1.   ECF No. 46 (memorandum order).

     In June 2018, Petitioner sought leave from the Court of

Appeals for the Fourth Circuit to file a second § 2255 motion

arguing that he deserved a chance to litigate whether his trial

counsel was ineffective for not objecting to enhancements under

U.S.S.G. § 2D1.1(b)(1) and (b)(12), not challenging certain

criminal history points, and not negotiating a guilty plea to a

more favorable statutory range.   No. 18-cv-14220, ECF No. 7

(D.N.J.).   According to Petitioner, a “fundamental miscarriage

                                  3
of justice” had occurred “as a result of an ineligible

application of the guidelines for enhancement purposes.”     Id.

The Fourth Circuit denied his application on July 11, 2018,

without requiring any response from the government.     No. 3:12-

cr-174, ECF No. 53 (E.D. Va.).

      On September 20, 2018, Petitioner filed the instant § 2241

Petition.    No. 18-cv-14220, ECF No. 1 (D.N.J.).   In his brief

supporting the Petition, Petitioner argues that his initial

sentence resulted from an incorrect advisory Guidelines range

and that his counsel was ineffective for not objecting to that

range or for not appealing the resulting sentence.     ECF No. 1-2

at 3–7.    He also asserts that he would have prevailed in a

direct appeal had the plain error standard of review been

applied in accordance with Molina-Martinez v. United States, 136

S. Ct. 1338 (2016), and Rosales-Mirales v. United States, 138 S.

Ct. 1897 (2018).    ECF No. 1-2 at 4–5, 7–8.

II.   DISCUSSION

      A.   Legal Standard

      United States Code Title 28, Section 2243, provides in

relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.


                                  4
     A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers. Estelle v. Gamble, 429

U.S. 97, 106, 97 S. Ct. 285, 292, 50 L. Ed. 2d 251 (1976);

Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 596, 30 L.

Ed. 2d 652 (1972).    A pro se habeas petition must be construed

liberally. See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir.

2002).    Nevertheless, a federal district court can dismiss a

habeas corpus petition if it appears from the face of the

petition that the petitioner is not entitled to relief. See

Denny v. Schult, 708 F.3d 140, 148 n.3 (3d Cir. 2013); see also

28 U.S.C. §§ 2243, 2241, 2254.

     B.   Analysis

     As noted by the Court of Appeals for the Third Circuit in

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997), a motion to

vacate, set aside, or correct sentence under 28 U.S.C. § 2255

has been the “usual avenue” for federal prisoners seeking to

challenge the legality of their confinement.    See also Okereke

v. United States, 307 F.3d 117, 120 (3d Cir. 2002); United

States v. McKeithan, 437 F. App’x 148, 150 (3d Cir. 2011);

United States v. Walker, 980 F. Supp. 144, 145-46 (E.D. Pa.

1997) (challenges to a sentence as imposed should be brought

under § 2255, while challenges to the manner in which a sentence

is executed should be brought under § 2241).




                                  5
     Section 2255, however, contains a safety valve where “it

appears that the remedy by motion is inadequate or ineffective

to test the legality of [Petitioner's] detention.”    See 28

U.S.C. § 2255(e).   In Dorsainvil, the Third Circuit held that

the remedy provided by § 2255 is “inadequate or ineffective,”

permitting resort to § 2241 (a statute without timeliness or

successive petition limitations), where a prisoner who

previously had filed a § 2255 motion on other grounds “had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.”

Dorsainvil, 119 F.3d at 251.   The court emphasized, however,

that its holding was not intended to suggest that § 2255 would

be considered “inadequate or ineffective” merely because a

petitioner is unable to meet the stringent limitations or

gatekeeping requirements of § 2255.   Id.   To the contrary, the

court was persuaded that § 2255 was “inadequate or ineffective”

in the unusual circumstances presented in Dorsainvil because it

would have been a complete miscarriage of justice to confine a

prisoner for conduct that, based upon an intervening

interpretation of the statute of conviction by the United States

Supreme Court, may not have been criminal conduct at all.      Id.

at 251-52.

     Under Dorsainvil and its progeny, this Court can exercise §

2241 jurisdiction over this Petition if, and only if, Petitioner

                                 6
demonstrates (1) his “actual innocence,” (2) as a result of a

retroactive change in substantive law that negates the

criminality of his conduct, (3) for which he had no other

opportunity to seek judicial review.    See Dorsainvil, 119 F.3d

at 251-52; Okereke, 307 F.3d at 120; Trenkler v. Pugh, 83 F.

App’x 468, 470 (3d Cir. 2003).

     Here, Petitioner’s claims do not fall within the Dorsainvil

exception.    Specifically, he does not allege that he had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.    Instead,

his claims relate to the purported impropriety of his sentence -

that his advisory range should have been lower - and his

counsel’s performance regarding the sentence, not the crimes for

which he pled guilty and was convicted.    Such challenges are not

within the Dorsainvil exception and cannot be raised in a § 2241

petition.    See Murray v. Warden Fairton FCI, 710 F. App’x 518,

520 (3d Cir. 2018) (noting that the Third Circuit has “not held

that innocence-of-the sentence claims fall within the exception

to the rule that habeas claims must be brought in § 2255

motions”); Thomas v. Warden Fort Dix FCI, 712 F. App’x 126, 127–

28 (3d Cir. 2017) (rejecting Mathis challenge to Career Offender

designation, noting that petition had failed to identify any

argument that he could not have raised in his initial § 2255

motion); Scott v. Shartle, 574 F. App'x 152, 155 (3d Cir. 2014)

                                  7
(“[B]ecause [petitioner] is challenging his career offender

designation and is not claiming that he is now innocent of the

predicate offense, he does not fall within the ‘safety valve’

exception created in In re Dorsainvil and cannot proceed under §

2241”); McIntosh v. Shartle, 526 F. App'x 150, 152 (3d Cir.

2013) (“Here, McIntosh is challenging his designation as a

career offender.   Thus, he does not fall within the exception

created in Dorsainvil and may not proceed under § 2241”);

Johnson v. Scism, 454 F. App'x 87, 88 (3d Cir. 2012); Wyatt v.

Warden FCI Fort Dix, No. 17-cv-1335, 2017 WL 1367239 (D.N.J.

Apr. 10, 2017) (finding court lacks jurisdiction under § 2241

when petitioner is challenging his sentencing enhancement);

Newman v. Kirby, No. 17-cv-4653, 2017 WL 3080729 (D.N.J. July

19, 2017) (same); Coleman v. Kirby, No. 17-cv-4647, 2017 WL

3332262 (D.N.J. Aug. 4, 2017) (same); See also Hazel v. Smith,

142 F. App'x 131, 132 (3d Cir. 2005) (“[C]laims of ineffective

assistance of counsel . . . place his petition squarely within

the scope of § 2255.   Section 2255 is not inadequate simply

because AEDPA's gatekeeping restrictions prevent him from

availing himself of it.”); Hamilton v. United States, No. 15-cv-

6291, 2015 WL 5248581, at *3 (D.N.J. Sept. 9, 2015); Sedlak v.

United States, No. 12–0285, 2012 WL 832984, at *3 (M.D. Pa. Feb.

14, 2012) (“[C]ases construing Dorsainvil, and interpreting the

interplay between the relief provided to federal prisoners under

                                 8
§ 2255, and the remedy conferred by the writ of habeas corpus

under § 2241, agree that ‘Section 2241 is not available for [a

federal prisoner's] ineffective assistance of counsel claim, as

he has not demonstrated that Section 2255 is an ‘inadequate or

ineffective remedy.’ ”) (quoting Piggee v. Bledsoe, 412 F. App'x

443, 446 (3d Cir. 2011)).     Accordingly, this Court lacks

jurisdiction to entertain this challenge to Petitioner's

sentence under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action ... could have been brought at the time it was

filed.”   28 U.S.C. § 1631.    Since Petitioner has already pursued

a motion under § 2255, he must seek authorization from the

Fourth Circuit to file a second or successive petition.       28

U.S.C. § 2244(b)(3).   The Court finds that it is not in the

interests of justice to transfer this habeas petition to the

Fourth Circuit as it does not appear Petitioner can satisfy the

requirements of § 2244(b)(2).     This Court's decision not to

transfer the case does not prevent Petitioner seeking permission

from the Fourth Circuit on his own.




                                   9
III. CONCLUSION

     For the foregoing reasons, the habeas petition will be

dismissed due to a lack of jurisdiction.   An appropriate order

will be entered.



Dated: February 6, 2019               s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               10
